Citation Nr: 0400313	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-08 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 26, 1991 
for an increased 100 percent rating for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.

An October 1998 Board of Veterans' Appeals (Board) decision 
increased the rating for PTSD from 30 percent to 100 percent.  
A November 1998 RO decision promulgated this Board grant of 
an increased rating, and the RO made the 100 percent rating 
for PTSD effective from May 26, 1991.  The veteran appeals 
for an effective date earlier than May 26, 1991 for the 
increased 100 percent PTSD rating.  He testified at a Board 
hearing in July 2003.  

At requested by the veteran's representative at the Board 
hearing, the Board refers to the RO, for appropriate action, 
an issue of service connection for a heart condition 
secondary to PTSD.  


FINDINGS OF FACT

1.  A July 1988 RO decision assigned an initial 10 percent 
rating for PTSD, and a September 1989 RO decision increased 
the PTSD rating to 30 percent.  The veteran did not timely 
perfect an appeal of either of these RO decisions, and they 
became final.

2.  On April 30, 1990, the RO received a claim from the 
veteran for an increase in a 30 percent rating for PTSD.  It 
is not factually ascertainable that PTSD impairment increased 
on any date within the year preceding the April 30, 1990 
claim for increased rating.  Total disability from PTSD is 
factually shown on and after the date of the April 30, 1990 
claim.

3.  The April 30, 1990 claim for an increase in a 30 percent 
rating for PTSD remained pending on appeal until a Board 
decision which increased the PTSD rating to 100 percent, and 
until a subsequent RO decision which made the increased 100 
percent PTSD rating effective from May 26, 1991.  


CONCLUSION OF LAW

The criteria for an earlier effective date of April 30, 1990 
for an increased 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 3.400 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1990-1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service in the Army from May 1968 to 
January 1970, including service in Vietnam.

The veteran filed an original claim for service connection 
for PTSD in November 1987.

Records from Community Hospital show that the veteran was 
hospitalized from September to October 1987 for treatment and 
evaluation of a myocardial infarction.  During this 
hospitalization, it was thought that the veteran might have 
post-traumatic stress syndrome.  A hospitalization from 
February to March 1988, for evaluation of chest pain, noted a 
diagnosis of post-traumatic stress syndrome.  

In April 1988, a VA examination was conducted.  The veteran 
reported symptoms of violent nightmares, an unstable 
marriage, and no close friends.  He said he last worked in 
May 1987 at the VA doing paperwork, where he had worked about 
6 months.  He felt that he was on so much medication that he 
could not work.  He described his mood as irritable.  He had 
flashbacks and a startle reaction.  The diagnosis was PTSD, 
exacerbated by physical illness, particularly his heart 
condition, with moderate impairment due to PTSD.    

On a VA examination in May 1988, the veteran described 
traumatic incidents he said occurred in Vietnam.  On mental 
status examination, the veteran's mood was extremely tense, 
bordering on rage.  He also appeared depressed at times.  
There was no evidence of a thought disorder.  Thought content 
centered around the fact that his condition made it 
impossible for him to work.  In addition, he emphasized 
tremendous feelings of tension, difficulty with sleep, and 
flashbacks.  The diagnosis was PTSD, with difficulty 
controlling his temper, insomnia with associated dreams about 
combat, flashbacks, and survivor guilt.  

A July 1988 RO decision granted service connection and a 10 
percent rating for PTSD, effective with the November 1987 
claim.  The veteran was informed of this decision in a July 
1988 RO letter.  In August 1988, a notice of disagreement 
with the 10 percent rating for PTSD was received, and the 
veteran was furnished a statement of the case in September 
1988.  

On August 25, 1989, a substantive appeal was received from 
the veteran.  The RO determined that although the substantive 
appeal was not timely filed, the statement should be 
construed as a claim for an increased rating.  

VA treatment records dated from 1986 to 1989 show the 
veteran's treatment for multiple medical conditions.  In 
February 1988, he was referred for a mental hygiene clinic 
evaluation, complaining of increased nightmares, intrusive 
thoughts, anger, poor sleep, and anxiety since his heart 
attack in September 1987.  He had also lost his job as a 
Vietnam veterans readjustment counselor about this time.  The 
assessment was PTSD with anxiety and depression.  He began 
treatment for PTSD in the mental hygiene clinic.  In March 
1988, he was noted to be unemployed.  In a treatment summary 
dated in March 1989, it was noted that the veteran's 
symptoms, including nightmares, intrusive thoughts, anger, 
poor sleep, depression, and anxiety currently created 
significant adjustment problems in terms of employment, with 
multiple job changes and losses, and interpersonal and family 
problems.  The intensity of his symptoms varied.  

By rating decision dated in September 1989, the veteran's 
evaluation for PTSD was increased to 30 percent, effective 
from February 3, 1988, the date of the outpatient treatment 
record which the RO found showed increased symptoms.  Later 
that month, the 30 percent rating was confirmed and 
continued, and he veteran was notified by a letter dated in 
October 1989.  In December 1989, a notice of disagreement 
with this rating was received.  A statement of the case was 
furnished in early February 1990.  

In late April 1990, the RO received from the veteran a 
"Statement in Support of Claim," in which he requested that 
enclosed records from the state rehabilitation services 
commission be considered with his claim for an increased 
rating for PTSD.  

The state rehabilitation services commission records include 
a psychiatric evaluation dated in January 1988, which noted 
that the veteran had PTSD, and concluded that he was 
currently not able to work, but may be able to do so in the 
future.  

By a rating decision dated in May 1990, the RO confirmed and 
continued the 30 percent rating.  The veteran was notified of 
this decision in a letter dated May 30, 1990.

On a VA examination in May 1991, it was noted the at the 
veteran had attended Sinclair College from 1984 to 1986, 
majoring in mental health technology.  He worked in a Vet 
Center for 2 to 3 years, and then started at Wright State 
University, with a major in social work.  He felt the past 3 
months of school had been difficult.  The assessment was PTSD 
which the veteran depicted as severely disrupting his life 
and daily functioning.  The examiner noted that he had no 
other records available, and he recommended that future PTSD 
evaluations should have all old records available.  It was 
noted that the veteran was unemployed, but attending school.  

On June 3, 1991, a statement was received from the veteran, 
dated May 22, 1991, which he identified as a notice of 
disagreement with the May 1990 rating decision.

In June 1991, an increase in a 30 percent rating for PTSD was 
denied by the RO.  The veteran appealed that decision to the 
Board.  

In the course of appellate development, additional records 
were received, including VA records showing the veteran's 
treatment for conditions including PTSD from 1992 to 1998.  
In April 1994, he was noted to be currently working, but said 
he may be fired.  Subsequent records indicate his PTSD 
decompensated, and he was noted to be unable to work.  

On a VA examination of May 1995, the veteran reported that 
his only employment since 1987 had been as a mental health 
technician for 1 year, about a year earlier.  He was still on 
the executive board of the local mental health children's 
association.  

Records received from the Social Security Administration 
(SSA) in May 1995 include a decision dated in March 1988, 
which found the veteran disabled due to chronic ischemic 
heart disease with angina.  There was no secondary diagnosis 
established.  

On a VA examination of September 1995, the veteran said he 
had essentially stopped working in 1987 due to a heart 
attack.  

In connection with a claim for a total rating based on 
individual unemployability due to service-connected 
disability filed in November 1997, the veteran submitted a 
letter dated in April 1995, notifying him that he was placed 
on a medical leave of absence from a rehabilitation center.  

In October 1998, the Board granted an increased 100 percent 
rating for PTSD.  

A November 1998 RO decision promulgated the Board grant of an 
increased rating, and the RO made the 100 percent rating for 
PTSD effective from May 26, 1991.  The veteran then appealed 
for an effective date earlier than May 26, 1991 for the 
increased 100 percent PTSD rating.  

At a Board hearing in July 2003, the veteran said that he had 
been totally disabled from PTSD since filing his original 
claim in 1987.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an effective date earlier than May 26, 1991 for an 
increased 100 percent rating for PTSD.  He has been told of 
his and VA's respective obligations to obtain different types 
of evidence.  Relevant medical records have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran contends that the effective date for a 100 
percent rating for PTSD should be the date he filed his 
initial claim for service connection in 1987.  He maintains 
that he has been totally disabled from PTSD since then.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In July 1988, the RO granted service connection and a 10 
percent rating for PTSD.  Although the veteran filed a timely 
notice of disagreement with this initial percentage rating, 
and a statement of the case was issued, he did not thereafter 
file a timely substantive appeal as required to perfect his 
appeal.  Thus this RO rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Similarly, 
in September 1989, the RO increased the veteran's rating for 
PTSD to 30 percent.  Again, the veteran submitted a timely 
notice of disagreement, and a statement of the case was 
issued, but he did not thereafter file a timely substantive 
appeal as required to perfect his appeal.  Thus this RO 
rating decision became final.  In this regard, the April 1990 
letter from the veteran did not contain all of the necessary 
information such as to constitute a substantive appeal, such 
as specific arguments relating to errors of fact or law 
related to specific items in the statement of the case.  See 
38 C.F.R. § 20.202.  Although such arguments will be 
construed in a liberal manner, the veteran's statement did 
not include any arguments, but rather referred to additional 
evidence.  The filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for completing an appeal from that determination.  
38 C.F.R. § 20.304.  Accordingly, the September 1989 rating 
decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  

The RO construed the statement received April 30, 1990 as a 
claim for an increased rating for PTSD.  By a rating decision 
dated in May 1990, the RO confirmed and continued the 30 
percent rating.  The veteran was notified of this decision in 
an RO letter dated May 30, 1990.

On June 3, 1991, a statement was received from the veteran, 
dated May 22, 1991, which he identified as a notice of 
disagreement with the May 1990 rating decision.  Although it 
is somewhat ambiguous from the content whether the veteran 
intended to appeal the issue of an increased rating for PTSD, 
such ambiguity is resolved in his favor.  In this regard, the 
RO found that although it was not timely filed, it could be 
construed as a claim for an increased rating for PTSD. 

As noted above, the notice of disagreement with the May 1990 
rating decision was received June 3, 1991, seemingly beyond 
the one-year period during which a notice of disagreement 
must be received.  38 C.F.R. § 20.302.  No postmark is of 
record, and the statement was dated May 22, 1991.  
Correspondence with no postmark of record will be presumed as 
having been postmarked five days prior to the date-stamp.  
38 C.F.R. § 20.305.  Further, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  Id.  With the application of the 
"postmark rule," the notice of disagreement was timely 
filed, and the claim remained open until the grant of a 100 
percent rating.  

In sum, the claim for an increase in a 30 percent rating was 
received by the VA on April 30, 1990, and this claim remained 
open until the ultimate grant of an increased 100 percent 
rating for PTSD.  It is neither claimed nor shown that PTSD 
increased on a particular date within the year preceding the 
April 30, 1990 claim.  In the judgment of Board, there is 
sufficient evidence to show the veteran was in fact totally 
disabled from PTSD at the time of the April 30, 1990 claim 
and continuously thereafter.  See 38 U.S.C.A. §  1155; 
38 C.F.R. § 4.132, Code 9411 (1990-1991).  The RO made the 
increased 100 percent PTSD rating effective from May 26, 
1991.  The Board now finds there is a reasonable basis for 
increasing the PTSD rating to the 100 percent rating 
effective with the April 30, 1990 claim.  Thus an earlier 
effective date of April 30, 1990 for an increased 100 percent 
rating for PTSD is warranted.  The benefit of the doubt has 
been applied in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of April 30, 1990 for an increased 
100 percent rating for PTSD is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



